Title: From John Adams to Benjamin Stoddert, 26 May 1800
From: Adams, John
To: Stoddert, Benjamin


				
					

Sir,—
					Philadelphia, 26 May, 1800.
				
				I hereby request you on the 1st of June, or whenever Mr. McHenry shall leave the war office, to take upon you the charge of that office, and I hereby invest you with full power and authority to exercise all the functions of secretary of the department of war, and charge you with all the duties and obligations attached by law to that officer, until a successor regularly appointed and commissioned shall appear to relieve you.

I am, &c.



				
					John Adams.
				
				
			